[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] JUDGMENT ENTRY
This cause is an accelerated appeal from a decision of the Butler County Court of Common Pleas, Domestic Relations Division, allocating parental rights and responsibilities between plaintiff-appellant, David Todd Gullett, and defendant-appellee, Jodi L. Gullett.1
Appellant's assignment of error is overruled for the reason that the trial court did not abuse its discretion by designating appellee the residential parent of the parties' minor child.  See, e.g., Davis v.Flickinger (1997), 77 Ohio St. 3d 415, 418.  The trial court's decision regarding the best interest of the minor child was not unreasonable, arbitrary, or unconscionable.  See Blakemore v. Blakemore (1983),5 Ohio St. 3d 217,  219.
Upon consideration of the foregoing, the trial court's decision is affirmed.  Pursuant to App.R. 11.1(E), this entry shall not be relied upon as authority and will not be published in any form.
A certified copy of this judgment entry shall constitute the mandate pursuant to App.R. 27.  Costs to be taxed to appellant.
James E. Walsh, Judge, Stephen W. Powell, Judge.
1 1.  Pursuant to Loc.R. 6(A), we have sua sponte assigned this appeal to the accelerated calendar.